Exhibit 10.2

 

 

 

 

8X8, INC.
EXECUTIVE CHANGE-IN-CONTROL
AND SEVERANCE POLICY

(Amended and Restated Effective as of October 1, 2017)

 

 

 

 



--------------------------------------------------------------------------------



Table of Contents



Page









1.



INTRODUCTION

2

2.



DEFINITIONS

2

3.



CHANGE-IN-CONTROL BENEFITS

5

4.



CHANGE-IN-CONTROL SEVERANCE BENEFITS

6

5.



SEVERANCE BENEFITS NOT IN CONNECTION WITH A CHANGE-IN-CONTROL

6

6.



CONDITIONS FOR PAYMENT OF SEVERANCE

7

7.



COORDINATION WITH OTHER BENEFITS

7

8.



LIMITATION ON BENEFITS

8

9.



ADMINISTRATION

8

10.



AMENDMENT OR TERMINATION

9

11.



NOTICES

9

12.



SECTION 409A

9

13.



MISCELLANEOUS

10



 

 

 

i



--------------------------------------------------------------------------------



8X8, INC.
EXECUTIVE CHANGE-IN-CONTROL
AND SEVERANCE POLICY

1.   INTRODUCTION

This Executive Change-in-Control and Severance Policy (the "Policy") is
established by 8x8, Inc., effective as of June 19, 2015, and hereby amended and
restated effective as of October 1, 2017, to provide for the payment of certain
benefits in connection with certain terminations of an Executive's employment,
including in connection with a potential Change-in-Control of the Company.

2.   DEFINITIONS



2.1   Administrator. For purposes of this Policy, "Administrator" means the
person(s) designated by the Board or the Committee as the administrator of this
Policy.

2.2   Board. For purposes of this Policy, the "Board" means the Board of
Directors of the Company.

2.3   Cause. For purposes of this Policy, "Cause" means Executive's:

willful failure to attend to Executive's duties that is not cured by Executive
within 30 days of receiving written notice from the CEO (or, in the case of the
CEO, from the Board) specifying such failure;

material breach of Executive's employment agreement that is not cured by
Executive within 30 days of receiving written notice from the CEO (or, in the
case of the CEO, from the Board) specifying such breach;

conviction of (or plea of guilty or nolo contendere to) any felony or a
misdemeanor involving theft, embezzlement, dishonesty or moral turpitude; or

misconduct resulting in material harm to the Company's business or reputation,
including fraud, embezzlement, misappropriation of funds or a material violation
of the Executive's Confidential Information, Non-Disclosure and Invention
Assignment Agreement.

2.4   Change-in-Control. For purposes of this Policy, "Change-in-Control" means
the consummation of any of the following corporate transactions:

an acquisition in one or more related transactions of 45% or more of the
Company's common stock or voting securities by a "person" (as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act, but excluding the
Company, any employee benefit plan of the Company and any corporation controlled
by the Company's stockholders) or multiple "persons" acting as a group;

2



--------------------------------------------------------------------------------



a complete liquidation or dissolution of the Company;

a sale, transfer or other disposition of all or substantially all of the
Company's assets; or

a merger, consolidation or reorganization (collectively, a "Business
Combination") other than a Business Combination in which (i) the stockholders of
the Company receive 50% or more of the stock of the corporation resulting from
the Business Combination and (ii) at least a majority of the board of directors
of such resulting corporation were incumbent directors of the Company
immediately prior to the consummation of the Business Combination and (iii)
after which no individual, entity or group (excluding any corporation or other
entity resulting from the Business Combination or any employee benefit plan of
such corporation or of the Company) who did not own 45% or more of the stock of
the resulting corporation or other entity immediately before the Business
Combination owns 45% or more of the stock of such resulting corporation or other
entity.

2.5   Code. For purposes of this Policy, "Code" means the Internal Revenue Code
of 1986, as amended.

2.6   Committee. For purposes of this Policy, "Committee" means the Compensation
Committee of the Board.

2.7   Company. For purposes of this Policy, "Company" means 8x8, Inc., a
Delaware corporation, and any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of 8x8, Inc.

2.8   Constructive Termination. For purposes of this Policy, "Constructive
Termination" means the termination of Executive's employment (a) by the Company
other than for Cause or Disability or (b) by the Executive for Good Reason.

2.9   Disability. For purposes of this Policy, "Disability" means a physical or
mental impairment for which the Executive qualifies for benefits under the
Company's long-term disability program, as it may be amended from time to time.

2.10   Equity Award. For purposes of this Policy, "Equity Award" means each
incentive award relating to the Company's common stock (whether stock options,
stock appreciation rights, shares of restricted stock, restricted stock units,
performance shares, performance units or other similar awards).

2.11   Executive. For purposes of this Policy, "Executive" means any one of the
following individuals holding such office as of October 1, 2017: the Company's
Chief Executive Officer, any officer classified by the Company as an Executive
Vice President, and any officer classified by the Company as a Senior Vice
President.

3



--------------------------------------------------------------------------------



2.12   Good Reason. For purposes of this Policy, "Good Reason" means the
occurrence of any of the following conditions without Executive's consent, but
only if such condition is reported by the Executive within 90 days of
Executive's knowledge of such condition and remains uncured 30 days after
written notice from Executive to the Board of said condition:

a material reduction in Executive's then-current base salary or annual target
bonus (expressed as a percentage of Executive's then-current base salary),
except for a reduction proportionate to reductions concurrently imposed on all
other members of the Company's executive management;

a material reduction in Executive's then-current employee benefits package,
taken as a whole, except for a reduction proportionate to reductions
concurrently imposed on all other members of the Company's executive management;

a material reduction in Executive's responsibilities with respect to the
Company's overall operations, such that continuity of responsibilities with
respect to business operations existing prior to a corporate transaction will
serve as a material reduction in responsibilities if such business operations
represent only a subsidiary or business unit of the larger Company after the
corporate transaction;

a material reduction in the responsibilities of the Executive's direct report,
including a requirement for the Chief Executive Officer to report to another
officer as opposed to the Company's Board or a requirement for an Executive Vice
President or Senior Vice President to report to any officer other than the
Company's Chief Executive Officer;

a material breach by the Company of any material provision of Executive's
employment agreement;

a requirement that Executive relocate Executive's Company office to a location
more than 35 miles from Executive's then-current Company office location, unless
such office relocation results in the distance between the new office and
Executive's home being closer or equal to the distance between the prior office
and Executive's home;

a failure of a successor or transferee to assume the Company's obligations under
this Policy; or

a failure to nominate Executive for election as a Board director if at the
proper time for nomination, the Executive is a Board member.

2.13   In Connection with a Change-in-Control. For purposes of this Policy, a
termination of Executive's employment will be "in Connection with a
Change-in-Control" if Executive's employment terminates at any time within three
months before, on or within 12 months following a Change-in-Control.

4



--------------------------------------------------------------------------------



2.14   2017 Policy. For purposes of this Policy, "2017 Policy" means the 8x8,
Inc. 2017 Executive Change-in-Control and Severance Policy effective as of
October 1, 2017.

2.15   Transaction Price. For purposes of this Policy, "Transaction Price" means
the per share consideration paid pursuant to the transaction(s) constituting the
Change-in-Control.

2.16   Stock Performance-Based Equity Award. For purposes of this Policy, "Stock
Performance-Based Equity Award" means each Equity Award with vesting conditioned
all or in part on the per share fair market value of the Company's common stock
exceeding one or more target levels.

2.17   TSR Performance-Based Equity Award. For purposes of this Policy, "TSR
Performance-Based Equity Award" means each Equity Award with vesting conditioned
all or in part on the relative appreciation of the per share fair market value
of the Company's common stock versus one or more other publicly-traded
securities.

2.18   Time-Based Equity Award. For purposes of this Policy, "Time-Based Equity
Award" means each Equity Award that generally vests based only on Executive's
service to the Company over a specified time period.

3.   CHANGE-IN-CONTROL BENEFITS

If Executive is either employed at the time of a Change-in-Control or
experiences a Constructive Termination in Connection with a Change-in-Control,
Executive will receive the following change-in-control benefits from the
Company:

3.1   Stock Performance-Based Equity Awards. Executive will be deemed to have
satisfied the performance vesting condition for 100% of Company shares covered
by Executive's outstanding Stock Performance-Based Equity Award(s) that (i) were
granted prior to the Change-in-Control and (ii) have a target Company share
price for vesting purposes equal to or less than the Transaction Price. The
effective date of the foregoing vesting credit will be the date of the
Change-in-Control. Any such Stock Performance-Based Equity Awards will continue
to vest in accordance with any service-based vesting condition specified in the
award agreement(s), except as otherwise provided by Article 4 of this Policy.

3.2   TSR Performance-Based Equity Awards. Executive will be deemed to have
satisfied the performance vesting condition for that percentage of the Company
shares covered by Executive's TSR Performance-Based Equity Award determined by
applying the formula set forth in the award agreement as if (a) the last day of
each performance measurement period specified in such agreement were the date of
the Change-of-Control and (b) the fair market value of the Company's common
stock on such date were the Transaction Price provided, however, that no vesting
credit under this Section 3.2 will apply to Executive's TSR Performance-Based
Award(s) first granted after the Change-in-Control. The effective date of the
foregoing vesting credit will be the date of the Change-in-Control. Any such TSR
Performance-Based Equity Awards will continue to vest in accordance with any
service-based vesting condition specified in the award agreement(s), except as
otherwise provided by Article 4 of this Policy.

5



--------------------------------------------------------------------------------



4.   CHANGE-IN-CONTROL SEVERANCE BENEFITS

If Executive experiences a Constructive Termination in Connection with a
Change-in-Control, Executive will receive the following severance benefits from
the Company.

4.1   Earned Amounts. Executive will receive all compensation that is earned but
unpaid as of the date of termination, including salary, commissions and accrued
but unused paid time off and vacation.

4.2   Cash Severance. Executive will receive a single lump sum severance payment
equal to the sum of the percentage of Base Salary and Bonus set forth in the
Benefit Schedules applicable to Executive's job title tier. This lump sum
payment will be made within 60 days following termination of employment.

4.3   Time-Based Equity Awards. Executive will vest in 100% of Executive's
outstanding Time-Based Equity Awards effective as of the Executive's date of
termination (or, if later, the date of the Change-in-Control).

4.4   Benefits. For a period of 12 months following the date of termination, (i)
Executive will on a monthly basis receive reimbursement of the full premium
amount (less withholding taxes) charged under the Consolidated Omnibus Budget
Reconciliation Act for continuation of Executive's group health insurance in
effect as of the date of termination and (ii) Executive will have the right, on
the same basis as other employees of the Company, to participate in and to
receive benefits under any Company group medical, dental, life, disability or
other group insurance plans, as well as under the Company's, educational
assistance, holiday, and other benefit plans and policies.

4.5   Performance-Based Equity Awards. Executive will fully vest in all shares
covered by outstanding Stock Performance-Based Equity Awards and TSR
Performance-Based Equity Awards for which the performance condition was deemed
satisfied pursuant to Article 3 of this Policy. Executive will also receive this
vesting acceleration benefit upon a Constructive Termination that occurs more
than 12 months after a Change-in-Control (i.e., after such termination is no
longer considered to be "in connection with a Change-in-Control").

5.   SEVERANCE BENEFITS NOT IN CONNECTION WITH A CHANGE-IN-CONTROL

If Executive experiences a Constructive Termination during any time period not
addressed by Article 4 of this Policy or terminates due to death or Disability
at any time, Executive will receive the following severance benefits from the
Company.

5.1   Earned Amounts. Executive will receive all compensation that is earned but
unpaid as of the date of termination, including salary, commissions and accrued
but unused paid time off and vacation.

6



--------------------------------------------------------------------------------



5.2   Cash Severance. Executive will receive a single lump sum severance payment
equal to the sum of the percentage of Base Salary and Bonus set forth in the
Benefit Schedules applicable to Executive's job title tier. This lump sum
payment will be made within 60 days following termination of employment.

5.3   Time-Based Equity Awards. Executive will vest in that portion (if any) of
Executive's outstanding Time-Based Equity Awards set forth in the Benefit
Schedules applicable to Executive's job title tier, effective as of the
Executive's date of termination (or, if later, the date of the
Change-in-Control).

5.4   Benefits. For the period set forth in the Benefit Schedules applicable to
Executive's job title tier, (i) Executive will receive payment of the full
premium amount (less withholding taxes) charged under the Consolidated Omnibus
Budget Reconciliation Act for continuation of Executive's group health insurance
in effect as of the date of termination and (ii) Executive will have the right,
on the same basis as other employees of the Company, to participate in and to
receive benefits under any Company group medical, dental, life, disability or
other group insurance plans, as well as under the Company's, educational
assistance, holiday, and other benefit plans and policies.

5.5   Performance-Based Equity Awards. Executive will receive no acceleration of
outstanding Stock Performance-Based Equity Awards and TSR Performance-Based
Equity Awards.

6.   CONDITIONS FOR PAYMENT OF SEVERANCE

6.1   Release of Claims. The payment of any severance or other benefits pursuant
to Articles 3, 4 or 5 of this Policy will be subject to Executive signing and
not revoking a release of claims agreement in a form approved by the Company,
and such release becoming effective and irrevocable within 60 days of
Executive's termination or such earlier deadline required by the release. Any
severance amounts or benefits otherwise payable within 60 days of Executive's
termination shall be paid on the 60th day following Executive's termination. If
the release does not become effective within the time period set forth above,
Executive will forfeit all rights to severance payments and benefits under this
Policy.

6.2   Confidentiality. The payment of any severance or other benefits pursuant
to Articles 3, 4 or 5 of this Policy will be subject to Executive's adherence to
Executive's Confidential Information, Non-Disclosure and Invention Assignment
Agreement (and/or any similar agreement as the Company and Executive may enter
into from time to time).

7.   COORDINATION WITH OTHER BENEFITS

7.1   Existing Severance Benefits. Any Executive that is, at the time this
Policy is first adopted, subject to an employment agreement providing for
severance and/or change-in-control benefits will be subject to, and benefit
under, this Policy only if the Executive signs an amendment to his or her
employment agreement providing that this Policy supersedes all severance and
change-in-control provisions of his or her employment agreement.

7



--------------------------------------------------------------------------------



7.2   Sole Severance Benefit. If any severance benefits and payments are payable
to an Executive under this Policy, then such amounts will be the only severance
benefits and payments that are due to Executive upon Executive's Constructive
Termination; provided, however, that Executive may be eligible for vesting
benefits with respect to Equity Awards granted on or after October 1, 2017 under
the 2017 Policy to the extent available thereunder; provided, however, that
there shall be no duplication of benefits or payments hereunder.

7.3   Mitigation. Executive will not be required to mitigate the amount of any
payment contemplated by this Policy, nor will any earnings that Executive may
receive from any other source reduce any such payment.

8.   LIMITATION ON BENEFITS

8.1   Treatment of Parachute Payments. To the extent that any of the payments
and benefits provided for in this Policy or otherwise payable to Executive (the
"Payments") constitute "parachute payments" within the meaning of Section 280G
of the Code, the amount of such Payments shall be either:

the full amount of the Payments, or

a reduced amount that would result in no portion of the Payments being subject
to the excise tax imposed pursuant to Section 4999 of the Code (the "Excise
Tax"), whichever of the foregoing amounts, taking into account the applicable
federal, state, local and foreign income and employment taxes and the Excise
Tax, results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefit. In the event that any Excise Tax is imposed on the Payments,
Executive will be fully responsible for the payment of any and all Excise Tax,
and the Company will not be obligated to pay all or any portion of any Excise
Tax.

8.2   Determination of Amounts. All computations and determinations called for
by Section 8.1 shall be promptly determined and reported in writing to the
Company and the Executive by independent public accountants or other independent
advisors selected by the Company and reasonably acceptable to the Executive (the
"Accountants"), and all such computations and determinations shall be conclusive
and binding upon the Participant and the Company. For the purposes of such
determinations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determinations. The Company shall bear all fees and expenses
charged by the Accountants in connection with these services.

9.   ADMINISTRATION

The Policy will be administered by the Administrator. The Administrator may
interpret the Policy, prescribe, amend and rescind rules and regulations under
the Policy and make all other determinations necessary or advisable for the
administration of the Policy, subject to all of the provisions of the Policy.
The Administrator may delegate any of its duties hereunder to such person or
persons from time to time as it may designate.

8



--------------------------------------------------------------------------------



10.   AMENDMENT OR TERMINATION

The Board will have the right to amend or terminate this Policy at any time in
its sole discretion; provided, however that any amendment or termination
reasonably determined to have an adverse effect on the then-eligible Executives
(a) must be disclosed to the Executives at least three months prior to taking
effect and (b) cannot take effect within three months before, on or within 12
months following any Change-in-Control. Unless earlier terminated, this Policy
will terminate automatically on September 30, 2021 (the "Expiration Date"), and
no benefits will be provided hereunder with respect to any termination of
employment or Change-in-Control occurring after the Expiration Date; provided,
however, that such benefits shall then be payable solely as provided in the 2017
Policy.

11.   NOTICES

11.1   Notice. Notices and all other communications contemplated by this Policy
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him/her at the home address which he/she most recently communicated
to the Company in writing. In the case of the Company, mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of the Company's General Counsel.

11.2   Notice of Termination. Any Constructive Termination will be communicated
by a notice of termination to the other party hereto given in accordance with
Section 11.1 of this Policy. Such notice will indicate the specific termination
provision in this Policy relied upon, will set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and will specify the termination date.

12.   SECTION 409A

12.1   General. Any benefits payable under this Policy upon an Executive's
termination will be interpreted to require that Executive experiences a
"separation from service" (as such term is defined in Treasury regulations
issued under Code Section 409A). Further, if Executive is a "specified employee"
within the meaning of Code Section 409A at the time of his separation from
service (other than due to Executive's death), then the severance benefits
payable to Executive under this Policy that are considered deferred compensation
under Section 409A and are due to Executive on or within the six-month period
following his separation from service will accrue during such six-month period
and will become payable (without interest) in a lump sum payment on the earlier
of (a) the first payroll date that occurs on or after the date six months and
one day following the date of Executive's separation from service and (b) the
Executive's death. Each payment and benefit payable under this Policy is
intended to constitute a separate payment for purposes of Treasury Regulations
1.409A-2(b)(2).

9



--------------------------------------------------------------------------------



12.2   Reimbursements. Notwithstanding any other provision herein to the
contrary, to the extent that any in-kind benefit or reimbursement arrangement
provides for a payment that is considered deferred compensation under Section
409A, then such in-kind benefit or reimbursements will be made in accordance
with Treasury Regulations 1.409A-3(i)(1)(iv) including: (a) the amount of such
in-kind benefits provided in any calendar year and the amount of such expenses
eligible for reimbursement in any calendar year will not affect the in-kind
benefits to be provided or expenses eligible for reimbursement in any other
calendar year; (b) in no event will any such expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such expenses; and (c) in no event will any such right to reimbursement
or the provision of any in-kind benefit be subject to liquidation or exchange
for another benefit or payment.

12.3   Interpretation. The foregoing provisions are intended to comply with the
requirements of Code Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Code Section 409A, and any ambiguities herein will be interpreted to so
comply. Notwithstanding the foregoing, the Company makes no representations as
to the tax compliance or treatment of any benefits payable under this Policy.
The Company and Executive agree to work together in good faith to consider
amendments to this Policy and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition.

13. MISCELLANEOUS

13.1   Choice of Law. The validity, interpretation, construction and performance
of this Policy will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

13.2   Integration. Except as provided in Sections 7.1 or 7.2 of this Policy,
this Policy represents the entire agreement and understanding between the
parties as to the payment of severance or other benefits if Executive's
employment with the Company terminates, including in Connection with a
Change-in-Control, and supersedes all prior or contemporaneous agreements and
the vesting provisions of any Equity Award, with respect to the subject matter
of this Policy.

13.3   Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Policy will continue in full force and
effect without said provision or portion of provision. The remainder of this
Policy will be interpreted so as best to effect the intent of the Company and
Executive.

13.4   Funding. The Company will not be required to fund or otherwise segregate
assets to be used for the payment of any benefits under the Policy. The Company
will make such payments only out of its general corporate funds, and therefore
its obligation to make such payments will be subject to any claims of its other
creditors.

13.5   Withholding. The Company may withhold all applicable taxes from payments
or benefit due under this Policy.

10



--------------------------------------------------------------------------------



8X8, INC.
AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL
AND SEVERANCE POLICY

BENEFIT SCHEDULES AS OF OCTOBER 1, 2017



Tier

Change-in-Control Benefits

Change-in-Control Severance Benefits

Severance Benefits

Tier One


Chief Executive Officer

Stock Performance-Based Equity Awards: Performance condition satisfied for 100%
of shares subject to a per-share target price no higher than Transaction Price;
any service-based vesting applies thereafter

TSR Performance-Based Equity Awards: Performance condition satisfied for that
number of shares determined by relative appreciation of Company common stock
through Change-of-Control date; any service-based vesting applies thereafter.

Cash: 100% of Base Salary + 100% of target Bonus

Benefits: 12 months after date of termination

Time-Based Equity Awards: 100% acceleration

Performance-Based Equity Awards: 100% acceleration for shares for which
performance criteria deemed satisfied as Change-in-Control benefit

Cash: 150% of Base Salary + prorated % of earned Bonus, based on % of
performance period before termination

Benefits: 18 months after date of termination

Time-Based Equity Awards: 12 months acceleration

Performance-Based Equity Awards: 0% acceleration

Tier Two


Executive Vice Presidents

See Tier One

Cash: 100% of Base Salary + 0% of Bonus

Benefits: 12 months after date of termination

Time-Based Equity Awards: 100% acceleration

Performance-Based Equity Awards: 100% acceleration for shares for which
performance criteria deemed satisfied as Change-in-Control benefit

Cash: 100% of Base Salary + pro-rated Bonus

Benefits: 12 months after date of termination

Time-Based Equity Awards: no acceleration

Performance-Based Equity Awards: 0% acceleration



S-1



--------------------------------------------------------------------------------





Tier Three


Senior Vice Presidents

See Tier One

Cash: 100% of Base Salary + 0% of Bonus

Benefits: 12 months after date of termination

Time-Based Equity Awards: 100% acceleration

Performance-Based Equity Awards: 100% acceleration for shares for which
performance criteria deemed satisfied as Change-in-Control benefit

Cash: 75% of Base Salary + pro-rated Bonus

Benefits: 9 months after date of termination

Time-Based Equity Awards: no acceleration

Performance-Based Equity Awards: 0% acceleration

 

 

 

S-2



--------------------------------------------------------------------------------





 